21 F.3d 1122
73 A.F.T.R.2d 94-1979
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Frank J. SMENTOWSKI, III and Elizabeth G. Smentowski,Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 93-9022.
United States Court of Appeals, Tenth Circuit.
April 19, 1994.

ORDER AND JUDGMENT1
Before TACHA, BRORBY, and EBEL, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from a decision of the Tax Court assessing tax deficiencies and penalties against taxpayers Frank and Elizabeth Smentowski.  Appellants sought a redetermination of the deficiencies in the Tax Court.  Appellant Frank Smentowski and counsel for the Commissioner of the Internal Revenue Service agreed to the terms of a settlement on the record which is reflected in the transcript of the Tax Court proceedings.  Appellant Frank Smentowski cannot now appeal the terms of that settlement.  This court is without jurisdiction to decide the appeal with respect to Frank Smentowski.  The appeal of Frank Smentowski is therefore dismissed.


3
We further dismiss the appeal of Elizabeth Smentowski because she has failed to prosecute her appeal in this court.  Appellant Frank Smentowski filed a brief in the appeal but the brief was signed personally by Frank Smentowski, who appears pro se in this court.  As a pro se appellant he cannot represent another party.  Elizabeth Smentowski has not participated meaningfully in this case from the beginning.  The Tax Court dismissed Elizabeth from case No. 7454-92 pursuant to Tax Court Rule 123(b) for her failure to prosecute in that court.  She has taken no further steps to prosecute the appeal in this case.  Therefore, we dismiss the appeal as to Elizabeth Smentowski pursuant to Fed.  R.App. P. 31(c).


4
The appeal is DISMISSED with respect to both appellants.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470